Citation Nr: 1816547	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for rash, to include as due to an undiagnosed illness.

2. Entitlement to service connection for blackouts, to include as due to an undiagnosed illness.

3. Entitlement to service connection for fatigue, to include as due an undiagnosed illness.

4. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1990 and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for rash, blackouts, and fatigue, to include as due to an undiagnosed illness, and a December 2011 rating decision which denied service connection for PTSD.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for rash, blackouts, and fatigue, due to an undiagnosed illness and PTSD.

A review of the record indicates that all of the Veteran's medical records are not yet associated with the claims file.  At the hearing, the Veteran identified Dr. C., a private doctor who diagnosed him with PTSD.  The private doctor's records do not appear to be associated with the claims file.  Additionally, The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was certified to the Board in March 2015.  Therefore, the new version of the Schedule for Rating Disabilities is applicable to the instant appeal.

The Veteran attended a VA examination in May 2009.  The VA examination used the criteria in the DSM-IV to diagnose the Veteran.  As the criteria in the DSM-5 are applicable in this case, the case should be remanded to allow the Veteran to obtain a new VA examination evaluating him using the DSM-5 criteria.  The Veteran should also be given the opportunity to submit any additional treatment records from his treating physician(s) which may support his claim.  If the Veteran is currently seeking treatment from a VA physician or facility, the RO should contact the Veteran's treating physician to obtain his current medical records.  The RO should also contact the Veteran and attempt to obtain records from any other physician who has treated him for any psychiatric condition.

In a May 2009 VA examination, the Veteran also identified that he sought treatment for his symptoms related to his claimed undiagnosed illness in an emergency room in Clark County.  The RO should contact the Veteran and attempt to obtain the Veteran's treatment records related to his claimed disabilities.

Finally, the record reflects that the Veteran has sought benefits from the Social Security Administration (SSA), and VA requested records in 2010.  Unfortunately, due to the scanning of documents, it is not clear whether the RO has obtained all of the available records from SSA for the Veteran.  Specifically, the document titled "medical treatment records-furnished by SSA" contains the outside of an enveloped labeled "SSA documents" and SSA's disability transmittal Form SSA-831-C3 reflecting benefits for COPD and affective disorders but then contains another 40 documents entirely unrelated to SSA, including VA award information, VA power or attorney forms, copies of DD 214, and VA's certifications of appeals to the Board.  A copy of SSA's award decision was submitted by the Veteran in 2010 and resubmitted several times after that date.  The file also contains an "unscannable document placeholder" and notes there was 1 CD received in May 2015 that could not be scanned as the disc was broken.  No further information clarifying the contents of the disc was provided.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that the Veteran provide any additional medical evidence or treatment records which may exist to support the Veteran's claim.  If the Veteran is currently seeking treatment at a VA facility or from a VA physician, the RO should contact the VA facility or physician to request the Veteran's current medical records and associated those records with the claims file.

2. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security Administration records should be fully documented, and a negative response must be provided if records are not available.

3. The RO should contact the Veteran and attempt to obtain records for any treatment the Veteran received from any private physician or facility related to the claimed disabilities, to include Dr. C., the private doctor identified by the Veteran, and the emergency room in Clark County identified by the Veteran, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

4. Arrange for the Veteran to undergo a VA examination to determine whether the Veteran currently suffers from PTSD, generalized anxiety disorder, and/or any other psychiatric disorders, applying criteria from the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner. After reviewing the file, the examiner should express an opinion as to the following:

a) whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD. 

b) If the Veteran suffers from PTSD, determine whether it is at least as likely (a 50 percent or greater probability) as not that his PTSD is related to his military service.

c) For any other psychiatric disorder diagnosed, to include generalized anxiety disorder determine whether it is at least as likely (a 50 percent or greater probability) as not that the psychiatric disorder is related to his military service.

A thorough rationale should be provided for all opinions expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




